Order, Supreme Court, New York County (Joan Lobis, J.), entered August 12,1994, which granted renewal of plaintiff’s prior motion for amendment of a judgment to include interest, and, on renewal, granted the motion, and directed the County Clerk to change the judgment to add interest for the period from the date the order was issued by the Division of Housing and Community Renewal until the final judgment was docketed, unanimously affirmed, without costs.
The judgment was properly amended (see, Kiker v Nassau County, 85 NY2d 879). While defendant contends that CPLR 5002 does not permit pre-judgment interest on an amount awarded pursuant to an order of the Division of Housing and Community Renewal, this Court has already ruled to the contrary (Abend v Argo Corp., 208 AD2d 476, lv denied 85 NY2d 882). We have considered defendant’s remaining arguments, and find them to be without merit. Concur—Ellerin, J. P., Kupferman, Ross, Williams and Tom, JJ.